Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of arguments, claim amendments and terminal disclaimer (filed and approved on 2/17/2021) dated 12/22/2020. The IDS filed on 12/22/2020 has been considered as Applicants have filed English language translation for the reference. In light of the claim amendments, filing of terminal disclaimer, and the following examiner’s amendment the rejections of record are withdrawn. Claims 1, 2, 6, 9-11 are allowed and renumbered as 1-6. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Miklos Gaszner on 2/17/2021. 
The application has been amended as follows: 
1. In claim 1, line 4, after ‘administering to a’ DELETE ‘patent’ and INSERT “patient”.
2. In claim 1, line 7, after docosahexaenoic acid (DHA), DELETE “in a weight ratio of the vitamin E to the DHA” and INSERT “, wherein the ratio of vitamin E to the DHA provides a synergistic effect and is in the range”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claim is to a method of treating a condition requiring modulation of inflammatory response associated with accumulation of fat in the liver which is not caused by consumption/abuse of alcohol, which comprises administering to a patient in need thereof, a composition comprising vitamin E and ω-3 docosahexaenoic acid (DHA), wherein the ratio of vitamin E to DHA provides a synergistic effect and is in the range of about 1:1 to about 1:2, wherein the vitamin E is calculated as a- tocopherol, wherein the composition is administered as a daily dose of about 500 to about 2000 mg vitamin E and about 400 mg to about 4000 mg DHA, and wherein the inflammatory response is non-alcoholic fatty liver disease (NAFLD) or non-alcoholic steatohepatitis (NASH).
The closest prior art of record, Vicentini discloses composition comprising DHA, choline and vitamin E for hepatic steatosis, Hoffman discloses the use of DHA and its esters in hepatic steatosis. Velez discloses the use of Vitamin E acetate in nonalcoholic steatohepatitis. The claimed methods are not obvious and not anticipated by the prior art as they do not teach the components in the methods in specific ratio amounts and providing synergistic effects in the methods as claimed. The instant specification provide unexpected synergistic results of vitamin E acetate and DHA EE in the ratio of 1:1, 1:2, 1:5 and is  demonstrated in Tables 1a, 1b, 1c and example 6. As disclosed in the specification, Vitamin E and DHA administered at the claimed ratios have synergistic effects in the inhibition of the production of the pro-inflammatory cytokine TNF-alpha, interleukin IL-l beta, and chemokine CCL4. Specification, pages 10-15, Tables la-lc. In contrast, as shown in Tables 1-3, Vitamin E and DHA administered at .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627